Motion to vacate a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of the crime of petit larceny, and for a new trial, granted to the extent of reversing said judgment, ordering a new trial and remitting the fine. It is conceded that a transcript of the minutes of the trial is unavailable. Under the circumstances, there is no alternative other than to order a new trial (People v. Kaplan, 278 App. Div. 665; People v. Keefe, 254 App. Div. 683). Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.